Citation Nr: 0739164	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-39 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits based 
upon the need for aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He died in August 1993.  The appellant is the 
veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The appellant's countable income minus her unreimbursed 
medical expenses exceeds the maximum annual income 
limitations for death pension benefits at the aid and 
attendance rate.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefit at the aid and attendance rate.  38 U.S.C.A. 
§§ 501, 5107 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  To the extent these provisions apply to 
this issue, they are discussed below.

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In July 2004, VA sent a notice to the appellant informing her 
of the evidence necessary to substantiate a claim for death 
pension, to include informing her of the evidence necessary 
to establish aid and attendance.  VA also provided her with 
notice on who bears what responsibility for obtaining 
evidence and the need to submit any evidence in her 
possession that pertained to the claim.  The appellant has 
not been notified as to all elements of a service connection 
claim as addressed in Dingess.  The Board finds that she has 
not been prejudiced since none of those factors are relevant 
to the issue on appeal.

Notice was provided to the appellant after initial 
consideration of her claim; however, the Board finds that the 
appellant has not been prejudiced by such.  After the VCAA 
notice, VA then issued a statement of the case explaining why 
her claim was denied and pointing out her failure to assist 
VA in completing VA Form 21-8416, Medical Expense Report.  
The appellant subsequently submitted a completed form, and 
the claim was readjudicated yet again in a supplemental 
statement of the case.  As a result, the Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  She took advantage of this opportunity, 
submitting evidence of her medical expenses.  Viewed in 
context, the furnishing of the VCAA notice after the decision 
that led to the appeal did not compromise "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claim.  Id. at 120-21.  Therefore, with 
respect to the timing requirement for the VCAA notices, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  Id.  As stated above, 
the appellant completed the medical expense report, and VA 
has the information on the appellant's income.  An 
examination would not be required in a case that rests upon 
excess income.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Excess Income

On her application, received in June 2003, the appellant 
listed monthly Social Security Administration (SSA) benefits 
of $959.00 + 58.70, monthly Survivor Benefit Plan benefits of 
$923.05, dividend and interest of $6.87 per year.  

A SHARE (the interface between VA and SSA for purposes of 
verification of SSA benefits) printout, dated June 2003, 
shows monthly benefits of $1017.70 beginning December 2002 
(which is the same amount indicated by the appellant).  

The appellant submitted a VA Form 21-8416 in November 2004.  
She indicated she spent $743.90 for Medicare, $3,420.00 for 
private medical insurance, $296.20 for caregiver services, 
$204.00 for dental, $22.00 medical supplies, $175.00 for 
prescriptions, $200.00 for OTC medications, and $4,115.52 for 
caregiver services for total medical expenses of $9,176.62 
for the period between June 2003 and June 2004.  

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23.

Effective December 1, 2002, the maximum allowable rate for a 
surviving spouse with no children who is in need of to aid 
and attendance was $10,387.  68 Fed. Reg. 5342-5345 (Feb. 3, 
2003).  Effective December 1, 2003, the maximum allowable 
rate for a surviving spouse with no children who is in need 
of to aid and attendance was $10,606.  69 Fed. Reg. 18,425-
18,426 (April 7, 2004).  

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded 
if they were in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g)(2) (2007). 

The veteran died in August 1993, and the appellant's 
application was received in June 2003.  The question is 
whether her income for any 12-month annualized period after 
June 2003 exceeded the statutory limit.

For the period from June 2003 though November 2003, the 
appellant's monthly income was $1,940.75.  That amount 
multipled by 12 plus the $6.87 earned (approximately) in 
interest for that year would be $23,295.87 annual income for 
2003.  Due to the increase in Social Security Administration 
benefits as of December 2003 ($1,038.60), her monthly income 
increased to $1,961.65.  That amount multiplied by 12 plus 
the $6.87 earned (approximately) in interest would be 
$23,546.67.  

The appellant has claimed a total of $9,176.62 in 
unreimbursed medical expenses.  As stated above, unreimbursed 
medical expenses may be used to reduce income to the extent 
these expenses exceed 5 percent of the annual pension limit.  
38 C.F.R. § 3.272(g)(2)(iii).  In 2003, the annual pension 
limit for a surviving spouse was $6,497 and in 2004, it was 
$6,634.  Five percent of those numbers is $324 and $331 
respectively.  Thus, the medical expenses for 2003 would be 
reduced to $8,852.62 ($9,176.62 - $324) and for 2004 would be 
reduced to $8,845.62 ($9176.62 - $331).  The appellant's 
annual countable income would be $14,443 in 2003 and $14,701 
for 2004.  As stated above, the maximum allowable rate for a 
surviving spouse with no children who is in need of to aid 
and attendance was $10,387 for 2003 and $10,606 for 2004.  

Since the appellant's income (even with the subtraction of 
medical expenses) exceeded the statutory limit during the 
period in question, she is not entitled to VA nonservice-
connected death pension benefits at the aid and attendance 
rate.  The governing criteria in this regard are explicit: if 
an appellant's annual countable income exceeds the maximum 
annual income limitations for improved death pension 
benefits, with consideration of specific exclusions, such as 
unreimbursed medical expenses, entitlement to such benefits 
may not be established.  Consequently, the appellant's appeal 
for death pension must be denied.  The Board regrets that a 
more favorable determination could not be made in this case.


ORDER

Entitlement to nonservice-connected death pension benefits at 
the aid and attendance rate is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


